Citation Nr: 0023170	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-29 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association



INTRODUCTION

The veteran served on active duty from June 1930 to June 
1965.  He died on November [redacted], 1996.  The appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision of the Baltimore, 
Maryland RO which, among other things, denied the appellant's 
claim of service connection for the cause of the veteran's 
death.


FINDINGS OF FACT

1.  During his lifetime, the veteran was service connected 
for arteriosclerotic and hypertensive heart disease with a 
history of myocardial infarction.

2.  The veteran died in November 1996.  His death certificate 
shows that the cause of his death was cancer of the rectum.  

3.  Significant conditions contributing to his death, but not 
resulting in cancer of the rectum were severe 
arteriosclerosis with peripheral vascular disease and 
coronary artery disease with recurrent infarctions.


CONCLUSION OF LAW

Service-connected disability was a contributory cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains that service connection should be 
granted for the cause of the veteran's death.  She contends 
that the veteran's death was hastened by his service-
connected arteriosclerotic heart disease.

Generally speaking, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  Service connection 
is also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 U.S.C.A. § 1112 (West Supp. 
2000); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (1999).

The death of a veteran is considered as having been due to 
service when the evidence establishes that a service-
connected disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a) (1999).  A disability 
is considered the "principal" cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  Id; § 3.312(b).  A 
"contributory" cause of death must have "contributed 
substantially or materially" to death, must have "combined 
to cause death," or must have "aided or lent assistance to 
the production of death."  Id. § 3.312(c).  Service-
connected diseases involving active processes affecting vital 
organs may be considered contributory causes of death when 
the service-connected disease results in debilitating effects 
and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease that was the primary cause of death.  
§ 3.312(c)(3).  

In the present case, there is no indication that the veteran 
had cancer of the rectum during military service or that it 
became manifest to a compensable degree within a year of his 
separation from service such that service incurrence may be 
presumed.  38 C.F.R. §§ 3.307, 3.309 (1999).  Nevertheless, 
while cancer of the rectum was the underlying, primary cause 
of his death, it should be pointed out that he also had 
arteriosclerotic heart disease with myocardial infarction 
that was considered "severe" at the time of his death.  
This disability was service connected during the veteran's 
lifetime.  Moreover, it was identified on his death 
certificate as a significant condition contributing to the 
veteran's death.  

As noted above, a service-connected disease which affects a 
vital organ, such as arteriosclerotic heart disease, may 
result in debilitation of health such that the veteran was 
materially less capable of resisting the effects of the 
terminal disease process.  In this case, there is evidence 
that the veteran's service-connected disability was such a 
disease.  It clearly affected a vital organ and was thought 
by medical authority to be a significant condition 
contributing to the veteran's demise.  Although it might be 
argued that cancer of the rectum was so overwhelming in the 
veteran's case that death from the cancer was a foregone 
conclusion irrespective of the service-connected heart 
disease, the Board nevertheless finds that, with resolution 
of reasonable doubt in the appellant's favor, there is a 
reasonable basis for concluding that the veteran's heart 
disease had a material influence in hastening the veteran's 
death.  § 3.312(c)(4).  It is evident from the death 
certificate itself that the condition was "severe," 
suggesting a progressive and debilitating nature, and as 
already noted, it affected a vital organ, so much so that it 
was considered a contributory condition by the medical 
practitioner who completed the death certificate.  This was 
so even though a November 27, 1996, examination report 
indicates that an examination of the cardiovascular system 
was negative.  Consequently, the Board concludes that a grant 
of service connection for the cause of the veteran's death is 
warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

